DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 12/07/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Support for examiner’s amendments to the claims is found in at least [0023-0024], [0036], and Fig. 1-2 of application as originally filed and pages 2-4 of specification of the provisional application 62/669212. 
	With respect to the double patenting claim rejection(s), applicant’s amendment(s) and examiner’s amendment(s) to the claim(s) of the instant application as well as applicant’s amendment(s) to claims of the copending reference application have overcome the rejections. Thus, the rejection(s) is/are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Dohyun Ahn on 01/12/2022.
The application has been amended as follows:
In the Claims:
(Currently amended) A method, comprising:
providing a nano-imprint lithography (NIL) material comprising a first functional group curable via a first curing process and a second functional group curable via a second curing process, the NIL material having an initial modulus level;
applying an imprint mask to a layer of the NIL
partially curing the NIL material in the imprinted layer by performing the first curing process to cure the first functional group of the NIL material while the imprint mask is applied to the imprinted layer, wherein the initial modulus level of the NIL material increases to a first modulus level after the first curing process; 
detaching the imprinted layer from the imprint mask, the first modulus level of the NIL material causing the pattern of the imprinted layer to remain unchanged after detachment; and
after the imprinted layer is detached from the imprint mask, fully curing the NIL material in the imprinted layer by performing the second curing process to cure the second functional group of the NIL material and to form a fully cured imprinted layer, wherein the first modulus level of the NIL material increases to a second modulus level after the second curing process, wherein the second curing process yields orthogonal cross linking of the first functional group and the second functional group in the NIL material, wherein the fully cured imprinted layer has the pattern, and wherein the pattern is an inverse of a pattern of the imprint mask

2. (Canceled) 
1[[2]], wherein the first curing process is an ultraviolet (UV) light curing process, and wherein the second curing process is a thermal curing process.
4. (Currently amended) The method of claim 1[[2]], wherein the first functional group is one of acrylates, methacrylates, epoxides, vinyl ethers, and thiols in combination with alkene groups.
5. (Currently amended) The method of claim 1[[2]], wherein the second functional group is one of acrylates, methacrylates, epoxides, vinyl ethers, thiols in combination with alkene groups, photodimerizing groups including one of cinnamates and coumarin, and thermally dimerizing groups including one of Diels-Alder adducts and cyclopentadiene-alkyne group.
6-10. (Canceled)  
23. (New) The method of claim 1, further comprising:
over-coating, annealing, etching, or plasma processing the fully cured imprinted layer.

Reasons for Allowance
Claims 1, 3-5, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to teach or reasonably suggest an imprinting method comprising the step of: “after the imprinted layer is detached from the imprint mask, fully curing the NIL material in the imprinted layer by performing the second curing process to cure the second functional group of the NIL material and to form a fully cured imprinted layer, wherein the first modulus level of the NIL material increases to a second modulus level after the second curing process, wherein the second curing process yields orthogonal cross linking of the first functional group and the second functional group in the NIL material, wherein the fully cured imprinted layer has the pattern, and wherein the pattern is an inverse of a pattern of the imprint mask” as instantly claimed. No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for modifying the closest prior art of record to render the claimed invention obvious. The limitations of the claimed step in combination with the other limitations in the claimed method provide a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743